Per Curiam,
' The only question for the determination of the jury was whether the defendants’ negligence was the cause of the plaintiffs’ loss. The burden of establishing the negligence of the defendants was on the plaintiffs, and having succeeded in that, it was necessary for them to show that the negligence was the cause of their loss. The testimony, if credited, was sufficient to warrant a verdict and judgment for the plaintiffs. A verdict was rendered in their favor and a judgment was entered thereon, and from that judgment so entered, this appeal was taken. Two specifications of error were filed and neither of *137them afforded, in our opinion, any ground for a reversal of the judgment. The first specification was founded upon a sentence from the charge in the following words: “There was too much of a breast on a high water, catching so much of the current of the stream, and of course increasing the strain upon the lines.” A reference to that part of the charge from which the sentence was taken was not expressive of the opinion of the judge but was a statement of the plaintiffs’ contention. The second specification hints at inadequacy in the charge with an intimation of partiality in the instruction to the jury. It seems to us, however, that the charge was impartial and fair. The specifications are therefore overruled.
Judgment affirmed.